Citation Nr: 0017183	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-00 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for facial scars.

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1979 to December 
1982.

This appeal arises from a decision by the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA) Regional 
Office (RO).  Evidence of record reveals the veteran had 
appealed the evaluation of his service-connected scars of the 
right arm, but withdrew the issue in a January 2000 
communication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran does not have PTSD.  

3.  No current facial scars are shown by competent medical 
evidence to be related to service.   

4.  No current low back pathology is shown by competent 
medical evidence to be related to service.

5.  No current headaches are shown by competent medical 
evidence to be related to service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

2.  The veteran has not submitted a well-grounded claim for 
service connection for facial scars.  38 U.S.C.A. § 5107(a) 
(West 1991). 

3.  The veteran has not submitted a well-grounded claim for 
service connection for a low back condition.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

4.  The veteran has not submitted a well-grounded claim for 
service connection for headaches.  38 U.S.C.A. § 5107(a) 
(West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal that he sought 
treatment for multiple lacerations in September 1980 after a 
motor vehicle accident.  The treatment note states that he 
had multiple superficial lacerations on his right upper 
extremity.  He was alert, oriented, not in acute distress and 
denied striking his head or chest.  His neurological 
examination was grossly intact.  The assessment was multiple 
superficial lacerations over the right upper extremity.  
Later that month he sought treatment for stiffness and pain 
in his right leg, the right aspect of his scalp, and the base 
of his neck.  The examination found contusions of the right 
parietal aspect of the scalp.  The skin was intact and no 
bony abnormalities were found.  The neurological examination 
was unchanged.  The assessment was multiple contusions and 
abrasions.  There were no complaints or findings of facial 
scars.

The veteran sought treatment for a complaint of low back pain 
in October 1980.  The assessment was somatic dysfunction.  In 
May 1981 he complained of intermittent low back pain since 
October 1980.  The straight leg raising test was negative and 
he was given a diagnosis of right lumbosacral strain.  In 
June he complained of a bald spot on the right side of his 
cranium.  He had a dermatology consultation in July.  Later 
that month he had a follow-up examination for alopecia 
areata.  A January 1982 dermatology consultation report 
states that the veteran complained of thin hair and bumps on 
his face and forehead.  The report is negative for 
complaints, symptoms or findings regarding facial scars.  He 
complained of bumps on his face again in April 1982.  

The history segment of the September 1982 separation 
examination report stated that the veteran complained of 
insomnia on occasion.  The physician noted that it was not 
significant.  The history segment was negative for complaints 
of a psychiatric disorder, headaches, or facial scars.  The 
examination was negative for any findings regarding the 
conditions at issue and reflected that the veteran was 
qualified for ETS (separation).

Service medical records from the veteran's National Guard 
service reveal that he complained of back pain in August 
1985.  A diagnosis of lumbar sprain was made in February 
1986.  A June 1987 examination report includes a statement 
signed by the veteran that there had been no change in his 
medial or mental condition since his September 1982 report of 
medical history.  The report is negative for findings of any 
of the conditions at issue.  In particular it notes the 
veteran's service-connected right arm scars and a non-
service-connected scar, but is negative for mention of any 
facial scars.  A diagnosis of back muscle spasm was made in 
May 1988.  He complained of a headache of one week's duration 
in August 1988.  He was returned to duty the same day.  Also 
in August 1988 he filled out a dental questionnaire, but did 
not mark the block indicating that he had had frequent 
headaches.  He complained of right sided low back pain in May 
1989.  In October 1990 he complained of low back pain for 10 
months.  None of the treatment records contain a medical 
opinion that links any of the veteran's symptoms or 
complaints to his active service.  

A November 1996 VA treatment note states that the veteran 
related incurring a head injury for which he was hospitalized 
overnight five years previously.  A November 1996 psychology 
consultation report states that the veteran was administered 
psychological testing.  The Beck scales were entirely within 
normal limits except regarding suicide.  The veteran related 
that he had suicidal ideation after the motor vehicle 
accident and another time when herpes was diagnosed.  During 
his interview he was euthymic, and showed no blatantly 
psychotic material.  He denied psychiatric treatment except 
during two substance abuse programs.  

A January 1997 VA treatment note contains a complaint of 
migraine headaches.  In February 1997 he complained of 
insomnia since the in-service motor vehicle accident.  The 
assessment was insomnia by history.  An April 1997 treatment 
note states that the veteran had PTSD problems for which he 
was being followed. An assessment of tension headaches was 
made.  An X-ray study revealed that his lumbar spine was 
normal, except for possible minimal scoliosis.  

A May 1997 VA mental health clinic treatment note states that 
the veteran related a history of incurring a head injury and 
having glass particles imbedded in his face during the 1980 
motor vehicle accident.

An August 1997 VA treatment note states that the veteran 
complained of low back pain for two weeks of an insidious 
onset without trauma or a fall.  He related that he was in a 
motor vehicle accident in Korea but did not injure his back.  
He related that he saw a chiropractor twice or three times a 
week for two or three months after the motor vehicle 
accident.  The result was a complete resolution of the pain.  
He related that he had had no further low back pain until the 
recent onset.  The assessment was subjective complaint of low 
back pain, etiology questioned, reported history of motor 
vehicle accident in 1980.  The note is negative for a 
diagnosis of a neurological disability or a link between the 
subjective complaint and the veteran's active service.  

The veteran described his stressor in a September 1997 
statement.  He related that he had let a private drive the 
truck that he and a sergeant were in.  The truck hit a tree 
and the sergeant was killed.  

A November 1997 treatment note includes an assessment of 
migraine headaches. 

An April 1998 letter from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) confirmed that that the 
sergeant whom the veteran named was killed in a motor vehicle 
accident in September 1980.

An October VA treatment note includes impressions of post-
concussion headaches and probable PTSD.  

A VA neurological examination report dated in November 1998 
includes a history by the veteran of hitting the windshield 
of the truck and losing consciousness.  He had surgery to 
remove glass fragments from his face and lacerations of his 
arms.  He was reported as having had a "concussion."  The 
neurological examination was normal and the impression was 
tension-type or tension-vascular headaches that were now 
chronic and in fact chronic daily headaches.  The report is 
negative for a link between the headaches and the veteran's 
active service.  

A February 1999 VA dermatology examination report is negative 
for complaints or findings of facial scars.  

During an October 1999 VA PTSD examination the veteran showed 
no signs of overt emotional distress, including when he 
described the 1980 motor vehicle accident.  He was fully 
oriented with no evidence of hallucinations, delusions or 
disorganized thought processes.  No overt signs of anxiety 
were noted.  He denied panic attacks or marked anxiety 
episodes.  He reported nightmares several times a week.  He 
thought about the accident all the time and felt guilty about 
the sergeant's death.  He denied suicidal ideations.  He 
avoided riding with anyone who had been on drugs or alcohol 
or was speeding.  He denied anger outbursts and tried to 
avoid conflict.  He did not report hypervigilance, 
exaggerated startle or physiologic reactivity.  

The veteran's Beck Anxiety Index was moderate to severe, as 
was his Beck Depression Inventory.  Moderate levels of 
anxiety and depression were endorsed on the Millon Clinical 
Multiaxial Inventory, which suggested that characterological 
factors might be important in his behavior.  

The examiner found that the veteran did not meet the full 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) criteria for PTSD.  The examiner found that the veteran's 
chronic substance abuse history and basic personality traits 
explained his behavior patterns and adjustment difficulties.  
The examiner believed that the veteran had had a terribly 
distressing event in service, but even so, a diagnosis of 
PTSD was not warranted.  The Axis I diagnosis was poly 
substance abuse by history.

Analysis

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for arthritis that becomes manifest to a compensable degree 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a) (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991).

A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability".  
Cohen (Douglas) v. Brown, 10 Vet.App. 128, 136-37 (1997)

Post-Traumatic Stress Disorder

In the present case the veteran's stressor has been confirmed 
by U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  However, there must also be a current diagnosis 
of PTSD and a link between the two for service connection to 
be awarded.  The VA treatment records contain only three 
references to PTSD; an April 1997 treatment note that states 
that he was being followed for PTSD problems, an October 1998 
impression of probable PTSD and the October 1999 PTSD 
examination report.  The October 1998 treatment note does not 
include the basis for the impression.  

Event though the examiner in October 1999 conceded that the 
motor vehicle accident was terribly distressing, no PTSD 
diagnosis was made.  The examiner noted that the veteran did 
not report hypervigilance, exaggerated startle response or 
physiologic reactivity.  He denied suicidal ideations, 
hallucinations and delusions.  He did not display overt signs 
of emotional distress or anxiety.  The examiner cited the 
veteran's personality traits and chronic substance abuse 
history as the cause of his difficulties and stated the 
diagnosis of PTSD was not warranted.  

The undersigned finds that the October 1999 report is more 
persuasive than the earlier assessment because it is thorough 
and explains the reasons for the conclusions reached.  The 
examiner had the entire claims available for review.  The 
preponderance of the evidence is therefore against the claim. 

Facial Scars, Headaches and Low Back Condition

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

With regard to the claim for service connection for facial 
scarring, the service medical records show no facial scarring 
as a result of the 1980 vehicular accident.  The postservice 
medical records are without reference to facial scarring.  At 
the time of dermatologic examination by VA in February 1999, 
there was no mention of facial scars.  With there being no 
competent evidence of current disability, service connection 
must be denied as not well grounded.  

Regarding the veteran's headaches, the service medical 
records are without reference to mention of headaches 
pertaining to treatment and evaluation of the veteran 
following the vehicular accident in 1980.  It was not until 
several years after service discharge that he was first seen 
for complaints of headaches.  No link was made between the 
headaches and the veteran's active service years earlier.  At 
the time of neurologic examination by VA in November 1998, an 
impression was made of tension-type or tension-vascular 
headaches which were "now chronic."  The examiner did not 
attribute the headaches to the veteran's active service.  In 
view of the lack of a causal nexus between the currently 
diagnosed headaches and the veteran's service, the claim is 
not well grounded and must be denied.

Regarding his claim for service connection for a low back 
disorder, the service records are without reference to back 
problems at the time of the accident in 1980.  When the 
veteran was seen for a complaint of back pain in May 1989, 
several years after service discharge, back pain was noted to 
be of only one week duration and to be related to a fall at 
that time.  At the time of another visit in October 1990, he 
reported a six month history of muscle twitching.  The 
assessment at that time was chronic low back pain, by 
history.  When seen in VA outpatient consultation in August 
1997, he reported only a two week history of low back 
discomfort.  An assessment was made of subjective complaints 
of low back pain, of unknown etiology.  Therefore, a 
definitive diagnosis of a disease entity involving the back 
is not currently shown.  Even were one shown, there is no 
competent medical evidence of a nexus between any current 
back problems and the veteran's active service.  Absent such 
evidence, the claim is not well grounded.

While the veteran is competent to relate and describe 
symptoms, he is not competent to offer an opinion as to a 
matter that requires medical knowledge, such as a diagnosis 
or determination of etiology.  Grottveit v. Derwinski, 5 
Vet.App.91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Under these circumstances, the Board finds 
that the veteran has not submitted a well grounded claim for 
service connection for a back disorder.

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claims.  
Robinette v. Brown, 8 Vet.App. 69 (1995)

In this case, the RO fulfilled its obligation under § 5103 
(a) in the November 1998  statement of the case regarding 
PTSD, the April 1999 statement of the case regarding facial 
scars, headaches and a back disorder, the April 1999 
supplemental statement of the case regarding PTSD, and the 
December 1999 supplemental statement of the case regarding 
all of the issues on appeal, in which the appellant was 
informed that the reasons for the denial of the claims was 
that there was no evidence of PTSD or facial scars disorders 
during service or currently and that there was no link 
between the remaining issues and the veteran's active 
service.  Furthermore, by this decision, the Board is 
informing the appellant of the evidence which is lacking and 
that is necessary to make the claims well grounded.





ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for facial scarring is 
denied. 

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a low back disorder is 
denied.



		
	ROBERT E. O' BRIEN 
	Acting Member, Board of Veterans' Appeals

 

